Citation Nr: 0335614	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  00-11 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) 
compensation benefits in the calculated amount of $7,556.00 
was properly created, or the result of sole administrative 
error.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to January 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC, 
which found that the veteran's receipt of additional benefits 
payable for the veteran's wife, from the period of November 
1, 1990, until April 1, 1999, was not due solely to 
administrative error on the part of the authorization unit.

The Board also notes that, in March 1999, the veteran 
submitted an application for a clothing allowance, due to the 
back brace he wears.  As it appears that this claim has not 
yet been adjudicated, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.	The veteran has been in receipt of VA compensation 
benefits at a 70% evaluation since January 19, 1988, and 
a 100% schedular evaluation since November 26, 1997.  
The veteran was awarded a vocational rehabilitation 
subsistence allowance in October 1991.  The veteran was 
informed in December 1988 and in October 1991 that his 
payments included an allowance for his spouse and 
dependents, and was instructed to inform the VA of any 
change in his dependents. 

2.	The veteran informed the VA by a statement dated August 
30, 1992, that he was no longer married.  Another 
statement received from the veteran on September 5, 
1992, indicated that he was divorced.  He provided the 
date of the divorce in this correspondence.

3.	For the time period from August 30, 1992, to April 1, 
1999, the VA had significant information associated with 
the record demonstrating that the veteran was no longer 
married.  The VA failed to act on this information in a 
timely manner.

4.	For the time period from August 30, 1992, to April 1, 
1999, there is no indication in the record that the 
veteran committed any act of commission or omission in 
relation to the circumstances in which the overpayment 
in question was created.

5.	For the time period from August 30, 1992, to April 1, 
1999, the overpayment in this case was the result of 
sole administrative error.

6.	The veteran was divorced from his spouse [redacted] in 
October 1990.

7.	The veteran informed the RO of his divorce in a form 
received on August 30, 1992.  Prior to that date, the 
veteran was at fault for the overpayment as he had not 
informed the RO of his divorce.


CONCLUSIONS OF LAW

1.  For the time period from November 1, 1990, to August 29, 
1992, an overpayment was properly created.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.400, 3.501 (2002).

2.  For the time period from August 30, 1992, to April 1, 
1999, a purported overpayment of compensation benefits was 
created based solely on administrative error on the part of 
the VA and, therefore, the indebtedness was not properly 
established.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.400, 3.501 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty-to-assist 
provisions of the VCAA do not apply to claims regarding 
overpayments, as the Court pointed out that the statute at 
issue in such cases is found in Chapter 53, Title 38, United 
States Code, and that the provisions of the VCAA are relevant 
to a different Chapter (i.e. Chapter 51).  Barger v. 
Principi, 16 Vet. App. 132 (2002).  Nevertheless, the Board 
feels compelled to point out that the record reflects that 
the veteran and his representative were provided with a copy 
of the appealed April 1999 decision, and were provided a 
Statement of the Case dated December 1999.  These documents 
provided notification of the information and evidence 
necessary to substantiate this claim.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Thus, under the circumstances in 
this case, VA has satisfied its duties to notify and assist 
the veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  There is no indication that there 
is additional evidence that should or could be obtained prior 
to adjudicating this claim.  Thus, as all relevant evidence 
has been obtained, the Board can proceed.  See Quartucccio v. 
Principi, 16 Vet. App. 183 (2002).

Historically, the veteran was granted service connection from 
January 19, 1988, the day after his separation from service, 
at a 60% evaluation for degenerative disc disease of L4-L5, 
and L5-S1, with right S1 radiculopathy, at a 20% evaluation 
for partial anklyosis of the right shoulder, and at 
noncompensable evaluations for sinusitis and thyroglossal 
cyst, irritable colon syndrome with history of chest pain, 
hemorrhoids, and tinea versicolor.  This combined to a 70 
percent service connected rating.  The veteran was informed 
in a letter dated December 1988 that he was being paid 
additional benefits for his spouse and child, and that he was 
to notify the VA immediately if there was any change in the 
number or status of his dependents.  The veteran was also 
awarded a vocational rehabilitation subsistence allowance in 
October 1991, and was notified at that time as well that he 
was to notify the VA immediately if there was any change in 
the number or status of his dependents.  The Board also notes 
that a rating decision dated August 2001 granted the veteran 
increases in his current service connected disabilities, and 
granted the veteran service connection for additional 
disabilities, such that the veteran is presently rated at a 
schedular 100% evaluation.

In response to the VA Form 21-0595d (Social Security 
Solicitation) sent to the veteran on September 9, 1991, and a 
subsequent letter dated July 1, 1992, the veteran submitted a 
photocopy of the reverse side of VA Form 21-0595d dated 
August 31, 1992, in which he reported Social Security numbers 
only for himself, a son, and a daughter.  On August 30, 1992, 
the veteran also submitted a completed VA Form 21-0538 
(Status of Dependents Questionnaire) in which he reported 
that he was no longer married.  In addition, on September 5, 
1992, the veteran submitted a completed VA Form 21-686c 
(declaration of Status of Dependents), in which he reported 
that he was currently divorced after having obtained a 
divorce from [redacted] on October [redacted], 1990.

The VA failed to take timely action on the evidence submitted 
by the veteran showing that he divorced [redacted] on October [redacted], 
1990.  At that time, the RO sent no letter to the veteran 
informing him that he was continuing to be paid benefits for 
his spouse.  A notation on the VA Form 21-686c dated 
September 5, 1992, shows that an end product 692 was 
erroneously cleared without award action on September 16, 
1992.  On April 2, 1996, the VA sent the veteran a letter in 
which was included a Form 21-686c, so that the veteran could 
provide information concerning his current marital status.  
There is no evidence of a response to the letter of April 2, 
1996, by the veteran.  However, in response to an undated 
letter subsequently sent to the veteran requesting 
information concerning his current martial status, on March 
4, 1998 the veteran submitted a statement concerning the 
current status of his dependents.  He also attached copies of 
his divorce decree from [redacted], his children's' birth 
certificates, the original undated letter sent to him by the 
VA, a copy of the Social Security Solicitation sent on 
September 9, 1991, and a copy of the VA letter dated July 1, 
1992.  On April 20, 1999, the VA took award action designed 
to remove the additional benefits paid for the veteran's wife 
during the period from November 1, 1990, until April 1, 1999.  
On April 29, 1999, the veteran submitted a VA Form 21-41389 
(statement in Support of Claim) in which he disagreed with 
the decision to create an overpayment in his VA compensation 
benefits based on the removal of the additional benefits he 
received for his wife.  The veteran attached another copy of 
his divorce decree from his wife, the VA form sent to him on 
September 9, 1991, and a copy of his response to the VA Form 
21-0595d signed August 31, 1991.

The veteran contends that he should not have to repay any 
overpayment due to failure to submit changes in his status.  
He contends that he provided timely notice of his divorce in 
the form of the VA Form 21-0595d he completed, dated August 
31, 1991.  By not including his wife as a dependent on the 
Social Security number solicitation form, he believes that he 
fulfilled his obligation to notify the VA concerning the 
change in his marital status.

In order for the Board to determine that the overpayment was 
not properly created, it must be established that the veteran 
was legally entitled to the benefits in question, or if there 
was no legal entitlement, then it must be shown that the VA 
was solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
veteran neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. 
§ 5112(b)(9)(10) (West 2002); 38 C.F.R. § 3.500(b)(2) (1996).  
There is no question in this case that the veteran was not 
entitled to the benefits in question, namely, additional 
money paid to him for his spouse, during a time in which he 
was not married.  Therefore, the Board needs only deal with 
the question of whether the VA was solely responsible for the 
veteran's being erroneously paid benefits.  

In this case, for the time period from August 30, 1992, to 
April 1, 1999, the Board finds that the veteran did not know 
nor should he have known that he was receiving an erroneous 
award.  The veteran informed the RO quite clearly in 
statements dated August 1992 and September 1992 that he was 
no longer married, and was divorced from [redacted] in October 
1990.  Subsequent to the submission of these letters, the 
veteran was not sent any letter indicating that he was still 
being paid benefits for his spouse.  The veteran was not 
informed that he was still receiving additional benefits for 
a spouse until he was informed in April 1999 of an 
overpayment due to his receipt of additional benefits for his 
spouse.  There is therefore no evidence of record that the 
Board finds should have led the veteran to believe that these 
adjustments were not made.

On the other hand, it is clear that the VA had significant 
information associated with the record demonstrating that the 
veteran was no longer married.  In a form received from the 
veteran on August 30, 1992, the veteran checked a box clearly 
indicating that he was no longer married.  In a follow up 
form dated September 5, 1992, the veteran again clearly 
indicated that he was no longer married, and provided the 
date of his divorce.

Moreover, there is no indication in the record that the 
veteran committed any act of commission or omission in 
relation to the circumstances in which the overpayment in 
question was created, at least for the time period from 
August 30, 1992, to April 1, 1999.  In fact, as noted above, 
he informed the RO in August 1992 that he was no longer 
married, and also notified the RO in September 1992 of his 
specific date of divorce.  Therefore, it was sole 
administrative error on the part of VA to continue providing 
the veteran additional benefits for his spouse beyond this 
time.

Accordingly, the Board concludes that the overpayment in this 
case, from August 30, 1992, to April 1, 1999, was the result 
of sole administrative error.  Accordingly, the overpayment 
in this case, for the above stated time period, was not 
properly established.  38 C.F.R. §§ 3.500, 3.707, 21.3023 
(2002).

However, for the time period November 1, 1990, to August 29, 
1992, the Board finds that the overpayment to the veteran 
during this time was completely the fault of the veteran.  In 
this regard, the Board notes that the evidence shows that the 
veteran failed to inform the RO of his divorce from [redacted], 
which occurred in October 1990, until August 30, 1992.  His 
failure to timely inform the RO of this change in his 
dependency status is what led to the overpayment for this 
time period which the veteran has been directed to repay.  As 
noted above, he had been informed of his duty to keep the VA 
informed of any change in dependents.

The Board notes that while the veteran, in correspondence 
dated March 1998, submitted a copy of a form previously 
received on August 31, 1992, now with a date of August 31, 
1991, the Board finds the previous copy of this form, which 
is of record, was clearly dated and submitted in August 1992, 
and is a more accurate representation of the date this 
document was received.  At any rate, regardless of the date 
of receipt, the Board does not consider this particular form, 
which merely lists the Social Security numbers of the 
veteran's two children, and does not mention the veteran's 
wife, as sufficient notice to the RO of the veteran's 
divorce.

Thus, the Board finds that, for the time period from November 
1, 1990, to August 29, 1992, the veteran's debt was properly 
created, due to a failure of the veteran to timely inform the 
RO of a change in his dependency status, namely, his divorce.  
However, from August 30, 1992, April 1, 1999, the RO was 
properly informed of the veteran's martial status, and the 
veteran's overpayment during that time of additional benefits 
for a spouse is sole administrative error, such that the 
Board finds the overpayment for this time period was not 
properly created.


ORDER

The overpayment for the period of November 1, 1990, to August 
29, 1992, was properly created.

The retroactive reduction of VA compensation benefits from 
August 30, 1992, to April 1, 1999, was the result of sole VA 
administrative error.  The overpayment for this time period 
was, therefore, not properly created and thus the appeal is 
granted to this extent.


REMAND

The Board notes that the veteran, in his substantive appeal 
dated March 2000, not only expressed his continued 
disagreement with his overpayment of $7,556,60 due to a 
change in his dependency status, he also expressed 
disagreement with the validity of a separate overpayment of 
$20,147.60, which the veteran was apparently informed of in 
January 2001.  A thorough review of the record does not show 
that the veteran has ever received a Statement of the Case as 
to this issue.

In Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the 
United States Court of Appeals for Veterans Claims determined 
that, in a case in which a veteran expressed disagreement in 
writing with an RO decision and the RO failed to issue a 
statement of the case, the Board should remand the issue to 
the RO for the issuance of a statement of the case.  As such, 
the matter must be remanded for an issuance of a Statement of 
the Case, regarding this issue.

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought and a timely substantive 
appeal.  See 38 U.S.C.A. § 7105 (West 2002).  Roy v. Brown, 5 
Vet. App. 554 (1994).  The RO should return this issue to the 
Board only if the veteran perfects the appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should furnish the veteran and 
his representative a statement of the 
case as to the issue of validity of a 
debt in the calculated amount of 
$20,147.60.  The statement of the case 
should include all relevant law and 
regulations pertaining to that matter.  
The veteran must be advised of the time 
limit in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2002).  
Thereafter, if an appeal has been 
perfected, this issue should be returned 
to the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	MICHAEL D. LYON 
      Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



